Citation Nr: 1342063	
Decision Date: 12/19/13    Archive Date: 12/31/13

DOCKET NO.  02-03 507A	)	DATE
	)
	)


THE ISSUES

1.  Whether a May 16, 1989, Board of Veterans' Appeals (Board) decision, which denied a rating in excess of 10 percent for tinnitus with headaches, should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

2.  Whether a May 16, 1989, Board decision, which did not assign two ratings for bilateral tinnitus, should be revised or reversed on the grounds of CUE. 

3.  Whether a May 16, 1989, Board decision, which did not grant a separate rating for headaches, should be revised or reversed on the grounds of CUE. 

4.  Whether a May 16, 1989, Board decision, which denied service connection for posttraumatic stress disorder (PTSD), should be revised or reversed on the grounds of CUE.

(The matter of whether a March 30, 1979, rating decision which denied entitlement to a total rating based on individual unemployability should be revised or reversed on the grounds of CUE is the subject of a separate, but concurrently issued, Board decision).


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to September 1969, including combat service in the Republic of Vietnam, and his decorations include the Purple Heart Medal and the Combat Infantryman's Badge.  

As to the tinnitus with headaches CUE claims, the Board previously characterized the issues on appeal under one issue and denied that issue in a decision dated on June 18, 2007.  The Veteran timely appealed that decision, and in a Memorandum Decision in December 2008, the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, and remanded the case for further adjudication pursuant to the Court's decision.  In the Memorandum Decision, inter alia, the Court advised the Board that it should have addressed each allegation of CUE as a separate matter.  The Board has therefore separately identified the allegations of CUE on the title page of this decision. 

In a subsequent April 2, 2010, decision the Board again denied these three tinnitus with headaches CUE claims.  The Veteran timely appealed that decision to the Court.  In a January 2012 Memorandum Decision, the Court again vacated and remanded the tinnitus with headaches CUE claims for further adjudication pursuant to its decision.  

As to the PTSD CUE claim, the Court's January 2012 Memorandum Decision, inter alia, stated as follows, "[b]ecause the Board failed to adjudicate whether the May 1989 Board decision was the product of CUE, insofar as it denied entitlement to compensation for PTSD and the record demonstrates that the appellant raised this argument to the Board following the Court's December 2008 remand, the Court will accept the Secretary's concession that a remand is required for the Board to address the appellant's allegations of CUE in the first instance."  The Board has therefore separately identified this allegation of CUE on the title page of this decision.  

In November 2013, the Board mailed the Veteran a letter providing him thirty (30) days in which to file with the Board additional pleadings and evidence in support of the PTSD CUE claim and later that month the Board received his reply.

Lastly, because the Board issued two decisions on May 16, 1989, the first denying an increased rating for tinnitus with headaches and the second denying service connection for PTSD, the Board in the body of this decision will refer to the decisions as the "first May 16, 1989, decision" and the "second May 16, 1989, decision," respectively.  


FINDINGS OF FACT

1.  In a first May 16, 1989, decision, the Board denied a rating in excess of 10 percent for tinnitus with headaches, did not assign two ratings for bilateral tinnitus, and did not grant a separate rating for headaches.

2.  In a second May 16, 1989, decision, the Board denied service connection for PTSD.

3.  The correct facts, as they were known at the time of the May 16, 1989, decisions were before the Board and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSIONS OF LAW

1.  The first May 16, 1989, Board decision denying a rating in excess of 10 percent for tinnitus with headaches was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).

2.  The first May 16, 1989, Board decision that did not assign two ratings for bilateral tinnitus was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).

3.  The first May 16, 1989, Board decision that did not grant a separate rating for headaches was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).

4.  The second May 16, 1989, Board decision that denied service connection for PTSD was not clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes at the outset that the Court has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior Board decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary.  

Under 38 U.S.C.A. § 7111, a prior Board decision may be reversed or revised on the grounds of CUE.  Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-1411.  The motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).

The determination of whether a prior Board decision was based on CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403(a); see also Fugo v. Brown, 6 Vet. App. 40, 43 (1993).

To warrant revision of a Board decision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal that, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of CUE, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403(e).  

The Three Tinnitus with Headaches CUE claims

In the first May 16, 1989, decision, the Board determined that the evidence of record did not support a grant of a rating in excess of 10 percent for the Veteran's service-connected tinnitus with headaches, residuals of trauma, because he already received the maximum rating possible for tinnitus and the evidence of record did not support a separate compensable rating for headaches because the impairment for headaches was already compensated under the 30 percent rating that was in effect for his separately service connected organic brain syndrome.  Therefore, the May 1989 Board decision denied the Veteran's claim for an increased rating for the service-connected disability of tinnitus with headaches.  

In his March 2007 written motion for CUE, which was accompanied by additional supporting documents later that same month, the Veteran generally asserts as to his tinnitus that he should have received a rating in excess of 10 percent and/or separate 10 percent ratings for each ear.  He also asserts that the Board did not properly evaluate the medical evidence with respect to his headaches, which were more severely disabling that reflected by the rating in effect; he argues that he should have received a separate 30 or 50 percent rating. 

As a threshold matter, the Court found in its January 2012 Memorandum Decision that the arguments advanced by the Veteran allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b); see also Canady v. Nicholson, 20 Vet. App. 393, 401-02 (2006).

The Board will first address the merits of the claims that the Board erred in the first May 16, 1989, decision in not granting a rating in excess of 10 percent for tinnitus with headaches and/or in not assigning two ratings for bilateral tinnitus.

In this regard, the first May 16, 1989, Board decision specifically notified the Veteran that a 10 percent rating is assignable for persistent tinnitus as a symptom of a head injury, concussion, or acoustic trauma under 38 C.F.R. Part 4, Diagnostic Code 6260 and the 10 percent rating is the highest rating provided by this diagnostic code.  Moreover, at this time 38 C.F.R. Part 4, Diagnostic Code 6260 only provided a single 10 percent rating for tinnitus.  

In short, at the time of the May 16, 1989, Board decision there was no legal basis upon which to award either a higher scheduler rating for tinnitus or a separate schedular evaluation for tinnitus in each ear under 38 C.F.R. Part 4, Diagnostic Code 6260 and the Veteran's was notified of this fact.  Therefore, the Board finds that because the applicable regulations in existence in May 16, 1989, were correctly applied, these allegations of CUE are denied.  See 38 C.F.R. § 20.1403(a); Fugo.

The Board will next address the merits of the claim that the Board erred in the first May 16, 1989, decision in not assigning a separate rating for headaches.

Initially, the Board notes that while the appealed from November 1987 rating decision had characterized the Veteran's service connected disability as "tinnitus with headaches, residuals of trauma," and rated it as 10 percent disabling under 38 C.F.R. Part 4, Diagnostic Code 6260 (tinnitus)-8100 (migraine headaches) (1987), the Board elected to rate the Veteran's disability under 38 C.F.R. Part 4, Diagnostic Code 8045 (purely subjective complaints because of brain disease due to trauma)-6260 (tinnitus) (1988).  

In 1989, as today, the Board is not bound by the Diagnostic Cods used by the RO to rate a service-connected disability.  Moreover, given the nature and location of the Veteran's disability, the Board finds that the decision to rate the Veteran's disability under 38 C.F.R. Part 4, Diagnostic Code 8045-6260 (1988) was a tenable one because the tinnitus with headaches was caused by a head trauma and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403. 

Next, the Board notes that the first May 16, 1989, decision specifically acknowledged the Veteran's claim for his headaches to be rated separately from tinnitus.  The Board thereafter denied this claim.  The Board denied the claim because it concluded the headaches were referable to his brain trauma and the governing criteria provide that headaches, among other subjective symptoms of brain trauma, such as dizziness and insomnia, are rated as non-psychotic brain syndrome.  The Board next concluded, apparently relying on the medical judgment provided by the medical member of the panel deciding the appeal, that the adverse symptomatology attributable to his headaches was contemplated in the 30 percent rating the Veteran already received for his non psychotic brain syndrome, residuals of a trauma, under 38 C.F.R. Part 4, Diagnostic Code 9304 (a mental disorder characterized as a chronic brain syndrome associated with brain trauma) (1988).  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision in relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63 (2010), aff'd MacKlem v. Shinseki, 445 Fed. App. 310 (Fed. Cir. 2012) (unpublished) (acknowledging RO rating boards included physicians in pre-Colvin era decisions and permissibly relied on the medical judgment offered by the medical member of the rating board who participated in the determination).

Thereafter the Board made a de facto finding that assigning the Veteran a separate rating for the headaches caused by his traumatic brain injury would compensate the claimant twice for the same adverse symptomatology (i.e., headaches) and therefore violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (1988). 

The above analysis shows that the applicable regulations in existence in May 16, 1989, were correctly applied and the correct facts, as they were known at the time, were before the adjudicator.  Therefore, the Board's finding was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403(a); Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.).  Accordingly, there was no CUE with respect to this allegation and it must therefore be denied.  Id.

In light of the foregoing, the Board finds that the Veteran has not established that any of the correct facts, as they were known at the time, were not before the Board on May 16, 1989, or the regulatory provisions extant at the time were incorrectly applied.  See 38 C.F.R. § 20.1403(a); Fugo.  Moreover, the Veteran has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the first May 16, 1989, Board decision which denied a rating in excess of 10 percent for tinnitus with headaches, which did not assign two ratings for bilateral tinnitus, and which did not assign a separate rating for headaches. 

The PTSD CUE Claim

In a second May 16, 1989, decision, the Board determined that the evidence of record did not support a grant of service connection for PTSD because the Veteran did not have a diagnosis of PTSD.

In this regard, in a January 2009 written motion for CUE which was accompanied by additional statements in support of the claim later that same month, the Veteran generally asserts that the Board in the second May 16, 1989, decision erred in denying his claim for PTSD, based on his not having a diagnosis, when it relied on the single July 1987 VA examination.  The Veteran argues that the VA examination was inadequate because the examiner was not specifically directed to provide an opinion as to whether or not the claimant had a diagnosis of PTSD nor does the examination report say that the examiner had the claims file for review at the time of the examination.  In support of his claim that the July 1987 VA examination was inadequate, the Veteran cites to the Court's subsequent holding in Schafrath v. Derwinski, 1 Vet. App. 589 (1991) as the benchmark as to what is required for an adequate VA examination in connection with a claim for service connection.  The Veteran also claims that because other medical records, starting in 1995, show his being diagnosed with PTSD based on the same symptoms he had in 1987, that the July 1987 VA examination had to be inadequate.  He also asserts that his claim should have been remanded to provide him with another VA examination.  Next, the Veteran alleges that there was CUE in the second May 16, 1989, Board decision because the Board failed to follow 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.16, 4.17, 4.18, 4.24, and 4.41.  The Veteran also alleges that, because the denial of his claim for PTSD was based on the single July 1987 VA examination, viewed in isolation, and not based on a complete evaluation of the claimants condition as required by 38 C.F.R. §§ 4.1, 4.2, 4.41, there was CUE.  

The Court's January 2012 Memorandum Decision, inter alia, stated as follows, "[b]ecause the Board failed to adjudicate whether the May 1989 Board decision was the product of CUE, insofar as it denied entitlement to compensation for PTSD and the record demonstrates that the appellant raised this argument to the Board following the Court's December 2008 remand, the Court will accept the Secretary's concession that a remand is required for the Board to address the appellant's allegations of CUE in the first instance."  

In a writing received from the Veteran in November 2013, the Veteran appears to allege CUE in the Board's second May 16, 1989, decision that denied service connection for PTSD because if CUE is found this would entitle him to an earlier effective date for the grant of service connection for PTSD. 

As a threshold matter, the Board finds that the arguments advanced allege CUE with the requisite specificity.  See 38 C.F.R. § 20.1404(b).  In reaching this conclusion, the Board notes that the Veteran is prosecuting this claim pro se, and that although CUE motions must be pled specifically, a Veteran's pro se motion must be read sympathetically, notwithstanding the specific pleading requirements set forth in the regulations.  Further the manifestly changed outcome may be inferred from pro se pleadings, even though not explicitly stated.  See Canady.

As to the Veteran's claim that the July 1987 VA examination was inadequate and his appeal should have been remanded for another VA examination because the examiner was not directed to provide an opinion as to whether or not he had PTSD and the examiner did not have the claims file, the Board notes that the July 1987 VA examiner specifically noted at the start of his reported that "[t]he Veteran claims a nervous condition due to Vietnam combat."  Subsequently, while the examiner did not report that he had reviewed the Veteran's claims file, the psychiatric history he recorded was accurate and included reference to the claimant's November 1983 to December 1983 psychiatric hospitalization at VA.  Moreover, the VA examination report shows that after conducting an in depth psychiatric examination, the examiner provided VA with a diagnosis of all of the psychiatric disorders that the appellant was suffering from at that time.  

Therefore, notwithstanding the Veteran's claims to the contrary, the Board finds that nothing on the face of the VA examination renders it inadequate.  Accordingly, the Board finds that the Board's decision to rely on the July 1987 VA examination report and not remand for another examination was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403(a); Fugo.  Moreover, controlling regulations specifically provide that the Secretary's failure to fulfill the duty to assist, such as providing an adequate VA examination, is not CUE.  38 C.F.R. § 20.1403(d).  

As to the Veteran's citation to Schafrath v. Derwinski, 1 Vet. App. 589 (1991) and his observation that medical records starting in 1995 show his being diagnosed with PTSD based on the same symptoms he had in July 1987, the Board notes that both the Court holding and the medical evidence post-date the final Board decision at issue in the current motion.  Therefore, the Board finds that they have no probative value as to the claim for CUE because the determination of whether a prior Board decision contains CUE must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b)(1).  

As to the Veteran's claim that the Board in the second May 16, 1989, decision relied exclusively on the July 1987 VA examination to deny his claim of service connection for PTSD because of the lack of a diagnosis, the Board finds that regardless of whether such an action by the Board could amount to CUE, the Board finds that the claim is meritless.  The Board has reached this conclusion because the second May 16, 1989, Board decision specifically and accurately cited to his service treatment records; VA examinations in June 1975, November 1978, and July 1987; treatment records from a VA psychiatric hospitalization from November 1983 to December 1983; and voluminous statements from the Veteran, his brother, and his associates in support of its conclusion that he did not have a diagnosis of PTSD.  Moreover, in reaching this determination, the Board apparently relied on the medical judgment provided by the medical member of the panel deciding the appeal.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53(1995).  Therefore, the Board finds that the there was no CUE.  See 38 C.F.R. § 20.1403(a); Fugo.  

As to the Veteran's claim that the Board in the second May 16, 1989, decision failed to follow 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.10, 4.16, 4.17, 4.18, 4.24, and 4.41, the Board notes that these regulations relate to rating an already service-connected disability and therefore were not relevant when the Board was adjudicating the Veteran's claim for service connection.  Therefore, the Board finds that regardless of whether or not the Board applied these regulations this type of error does not amount to CUE.  See 38 C.F.R. § 20.1403(a); Fugo.  

As to any claim that the Board in the second May 16, 1989, decision erred when it denied the claim based on the lack of a diagnosis of PTSD, in 1989 the requirements for service connection were essentially the same as today: service connection would be granted for a disability resulting from a disease or injury incurred in or aggravated by active military service.  38 U.S.C. § 310 (1988); 38 C.F.R. § 3.303 (1988).

The Board notes that the current statutory and regulatory provisions with respect to service connection for PTSD were different in 1988.  The PTSD-specific regulation, 38 C.F.R. § 3.304(f), did not exist at that time.  Nonetheless, other VA regulations in existence at the time of the May 16, 1989, Board decision required a psychiatric diagnosis made in accordance with the Diagnostic and Statistical Manual for Mental Disorders, third edition (DSM-III).  See 38 C.F.R. §§ 4.125, 4.126 (1988).  The regulations also acknowledged that mental disorders due to psychic trauma having onset as an incident of battle or enemy action, bombing, shipwreck, imprisonment, exhaustion, or prolonged operational fatigue could result in a "gross stress reaction" variously diagnosed as combat fatigue, exhaustion, or other special terms.  See 38 C.F.R. § 4.131 (1988).  

Also, while 38 C.F.R. § 3.304(f), the current regulation governing adjudication of PTSD claims was not effective until May 1993, the Court in 1997 clarified that, for establishing service connection for PTSD, the 1989 VA Adjudication Procedures Manual "required essentially the same three elements."  See Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (referring to VA Adjudication Procedures Manual (M21-1) subch. XII, para. 50.45 (Jan. 25, 1989) (providing that service connection for PTSD requires diagnosis showing history of stressful events which are thought to have caused condition and description of past and present symptoms (including a description of "the relationship between past events and current symptoms" in terms of "a link between current symptoms and an in [-]service stressful event(s))"). 

Therefore, at the time of the second May 16, 1989, Board decision the laws and regulations governing service connection for PTSD required, among other things, that the claimant have a diagnosis of PTSD.  38 U.S.C. § 310 (1988); 38 C.F.R. § 3.303 (1988).  Moreover, in the decision the Board specifically notified the Veteran that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by wartime service.  See 38 U.S.C. § 310 (1988).  Also in the decision, the Board pointed out that, while the Veteran was subject to a stressor in service as evidenced by his service as an infantryman in the Republic of Vietnam as well as his award of the Combat Infantry Badge and Purple Heart Medal, he was nonetheless not entitled to service connection for PTSD because the medical evidence did not show that he was diagnosed as having PTSD.  

To the extent that the Veteran asserts that the lay claims from him and others found in the record at that time provided the missing diagnosis, the Board finds that they were not competent to provide a diagnosis of PTSD in accordance with the DSM-III because as lay persons they did not have the required medical training.  See 38 C.F.R. §§ 4.125, 4.126 (1988).  

Given the above analysis, the Board finds that the earlier finding by the Board that the pre-May 16, 1989, record fails to reveals any diagnosis of PTSD from a health care profession was a tenable one and cannot be said to constitute an error about which reasonable minds could not differ.  See 38 C.F.R. § 20.1403; Damrel. 

In light of the foregoing, the Board finds that the Veteran has not established that the statutory and regulatory provisions extant at the time were incorrectly applied or the correct facts, as they were known at the time, were not before the Board on May 16, 1989.  See 38 C.F.R. § 20.1403(a); Fugo.  Moreover, the Veteran has not shown that, but for incorrect application of statutory or regulatory provisions, the outcome of the claim would have been manifestly different.  Accordingly, the Board concludes that there was no CUE in the second May 16, 1989, Board decision denying entitlement to service connection for PTSD.


ORDER

The Veteran's motion to revise or reverse the first May 16, 1989, Board decision that denied a rating in excess of 10 percent for tinnitus with headaches is denied. 

The Veteran's motion to revise or reverse the first May 16, 1989, Board decision that did not assign two ratings for bilateral tinnitus is denied. 

The Veteran's motion to revise or reverse the first May 16, 1989, Board decision that did not assign a separate rating for headaches is denied.

The Veteran's motion to revise or reverse the second May 16, 1989, Board decision that denied service connection for PTSD is denied.





                       ____________________________________________
	STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



